Cite as: 580 U. S. ____ (2016)            1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
       SHAUN MICHAEL BOSSE v. OKLAHOMA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

            CRIMINAL APPEALS OF OKLAHOMA


             No. 15–9173. Decided October 11, 2016



   PER CURIAM.
   In Booth v. Maryland, 482 U. S. 496 (1987), this Court
held that “the Eighth Amendment prohibits a capital
sentencing jury from considering victim impact evidence”
that does not “relate directly to the circumstances of the
crime.” Id., at 501–502, 507, n. 10. Four years later, in
Payne v. Tennessee, 501 U. S. 808 (1991), the Court
granted certiorari to reconsider that ban on “ ‘victim impact’
evidence relating to the personal characteristics of the
victim and the emotional impact of the crimes on the
victim’s family.” Id., at 817. The Court held that Booth
was wrong to conclude that the Eighth Amendment re­
quired such a ban. Payne, 501 U. S. at 827. That holding
was expressly “limited to” this particular type of victim
impact testimony. Id., at 830, n. 2. “Booth also held that
the admission of a victim’s family members’ characteriza­
tions and opinions about the crime, the defendant, and the
appropriate sentence violates the Eighth Amendment,”
but no such evidence was presented in Payne, so the Court
had no occasion to reconsider that aspect of the decision.
Ibid.
   The Oklahoma Court of Criminal Appeals has held that
Payne “implicitly overruled that portion of Booth regard­

ing characterizations of the defendant and opinions of the
sentence.” Conover v. State, 933 P. 2d 904, 920 (1997)
(emphasis added); see also Ledbetter v. State, 933 P. 2d
880, 890–891 (Okla. Crim. App. 1997). The decision below
presents a straightforward application of that interpreta­
tion of Payne. A jury convicted petitioner Shaun Michael
2                   BOSSE v. OKLAHOMA

                         Per Curiam

Bosse of three counts of first-degree murder for the 2010
killing of Katrina Griffin and her two children. The State
of Oklahoma sought the death penalty. Over Bosse’s
objection, the State asked three of the victims’ relatives to
recommend a sentence to the jury. All three recommended
death, and the jury agreed. Bosse appealed, arguing that
this testimony about the appropriate sentence violated the
Eighth Amendment under Booth. The Oklahoma Court of
Criminal Appeals affirmed his sentence, concluding that
there was “no error.” 2015 OK CR 14, ¶¶ 57–58, 360 P. 3d
1203, 1226–1227. We grant certiorari and the motion for
leave to proceed in forma pauperis, and now vacate the
judgment of the Oklahoma Court of Criminal Appeals.
   “[I]t is this Court’s prerogative alone to overrule one of
its precedents.” United States v. Hatter, 532 U. S. 557,
567 (2001) (quoting State Oil Co. v. Khan, 522 U. S. 3, 20
(1997); internal quotation marks omitted); see Rodriguez
de Quijas v. Shearson/American Express, Inc., 490 U. S.
477, 484 (1989). The Oklahoma Court of Criminal Ap­
peals has recognized that Payne “specifically acknowl­
edged its holding did not affect” Booth’s prohibition on
opinions about the crime, the defendant, and the appro­
priate punishment. Ledbetter, 933 P. 2d at 890–891. That
should have ended its inquiry into whether the Eighth
Amendment bars such testimony; the court was wrong to
go further and conclude that Payne implicitly overruled
Booth in its entirety. “Our decisions remain binding prec­
edent until we see fit to reconsider them, regardless of
whether subsequent cases have raised doubts about their
continuing vitality.” Hohn v. United States, 524 U. S. 236,
252–253 (1998).
   The Oklahoma Court of Criminal Appeals remains
bound by Booth’s prohibition on characterizations and
opinions from a victim’s family members about the crime,
the defendant, and the appropriate sentence unless this
Court reconsiders that ban. The state court erred in con­
                 Cite as: 580 U. S. ____ (2016)                  3

                          Per Curiam

cluding otherwise.
  The State argued in opposing certiorari that, even if the
Oklahoma Court of Criminal Appeals was wrong in its
victim impact ruling, that error did not affect the jury’s
sentencing determination, and the defendant’s rights were
in any event protected by the mandatory sentencing re­
view in capital cases required under Oklahoma law. See
Brief in Opposition 14–15. Those contentions may be
addressed on remand to the extent the court below deems
appropriate.
  The judgment of the Oklahoma Court of Criminal Ap­
peals is vacated, and the case is remanded for further
proceedings not inconsistent with this opinion.

                                                  It is so ordered.
                 Cite as: 580 U. S. ____ (2016)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 15–9173
                         _________________


       SHAUN MICHAEL BOSSE v. OKLAHOMA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

            CRIMINAL APPEALS OF OKLAHOMA

                      [October 11, 2016]


   JUSTICE THOMAS, with whom JUSTICE ALITO joins,
concurring.
   We held in Booth v. Maryland, 482 U. S. 496 (1987),
that the Eighth Amendment prohibits a court from admit-
ting the opinions of the victim’s family members about the
appropriate sentence in a capital case. The Court today
correctly observes that our decision in Payne v. Tennessee,
501 U. S. 808 (1991), did not expressly overrule this aspect
of Booth. Because “it is this Court’s prerogative alone to
overrule one of its precedents,” State Oil Co. v. Khan, 522
U. S. 3, 20 (1997), the Oklahoma Court of Criminal Ap-
peals erred in holding that Payne invalidated Booth in its
entirety. In vacating the decision below, this Court says
nothing about whether Booth was correctly decided or
whether Payne swept away its analytical foundations. I
join the Court’s opinion with this understanding.